Wright, J.,
dissenting. While I agree that the right of the people to petition the government for a redress of grievances and the right to vote are among the most precious of liberties safeguarded by the Bill of Rights and the Ohio Constitution, the record in this case demonstrates beyond any doubt that the issues raised in this case are moot. It is axiomatic that the exercise of judicial power is limited to actual “justiciable matters.” (Section 4, Article IV, Constitution.) We are precluded by law from adjudicating hypothetical and speculative questions; the dispute must consist of specific adverse claims based upon present rather than speculative facts.7 Accordingly, a court should not decide a question that by a change in circumstances has become moot.
The controversy sought to be raised by the city regarding the impairment of contract has been rendered moot by the full performance of the contract on which the city bases its contention. On November 10, 1981, when the initiative ordinance went into effect, it is undisputed that the construction project to improve and widen Manchester Road was approximately sixty percent completed. To preserve its cause of action, the city should have immediately filed a declaratory judgment action to determine the constitutionality of the initiative ordinance. Instead, the city brought its complaint after it had already paid for the completion of the construction work. None of the city’s obligations nor any of the obligations of the *84Ohio Department of Transportation under the construction contract was in fact impaired. The city has failed to allege that any specific individual has been denied any rights granted under the contract as a result of the initiative ordinance. To the extent that a justiciable controversy may have existed while the contract was in effect, the record reveals no individual in this litigation who suffered injury as a result of the adopted ordinance and, therefore, the city has no standing to continue litigation on this issue. I would affirm the trial court’s finding that the city was not impaired in any of its obligations and dismiss this case as moot.
Accordingly, I dissent.
Douglas, J., concurs in the foregoing dissenting opinion.

 See United States v. Raines (1960), 362 U.S. 17; Alabama Power Co. v. Ickes (1938), 302 U.S. 464; Hicklin v. Coney (1933), 290 U.S. 169; Bandini Petroleum Co. v. Superior Court (1931), 284 U.S. 8; Gulf Publishing Co. v. Lee (C.A. 5, 1982), 679 F. 2d 44; Garden State Bar Assn. v. Middlesex County Ethics Commt. (C.A. 3, 1981), 651 F. 2d 154; Stratman v. Watt (C.A. 9, 1981), 656 F. 2d 1321; Sannon v. United States (C.A. 5, 1980), 631 F. 2d 1247.